J-S34030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 B.D.K.                                   :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 T.D.K.                                   :
                                          :
                    Appellant             :   No. 1083 MDA 2019

                Appeal from the Order Entered June 10, 2019
    In the Court of Common Pleas of Cumberland County Civil Division at
                            No(s): 2019-04775


BEFORE: PANELLA, P.J., BENDER, P.J.E., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BENDER, P.J.E.:                  FILED SEPTEMBER 30, 2020

      T.D.K. (“Husband”) appeals from the order issued on June 6, 2019 and

entered on June 10, 2019, granting a final protection from abuse (“PFA”) order

in favor of B.D.K. (“Wife”). We affirm.

      We glean the following relevant facts and procedural history from the

record: At the time this action was initiated, Husband and Wife had been

married for approximately 27 years, had two sons (17 years and 23 years of

age), and were in the process of obtaining a divorce. Wife filed a petition for

a PFA order against Husband on April 29, 2019, wherein she accused Husband

of “verbally and emotionally abusing her, causing her great anxiety and

distress.” PFA Petition, 4/29/19, at 2 ¶ 8. She claimed that the emotional

distress and anxiety “greatly exacerbated her multiple sclerosis symptoms[.]”
J-S34030-20



Id.1 Wife’s petition also included allegations of prior incidents of physical,

verbal, mental, and financial abuse by Husband. Id. at 2 ¶ 9. The trial court

granted the petition and issued a temporary PFA order the same day.

       A hearing was held on the matter on June 5 and June 6, 2019, at which

both Husband and Wife testified regarding the allegations in Wife’s petition.

Following is a summary of Wife’s testimony:

              On April 24, 2019, [Wife] fell in the kitchen from soapy
       dishes [Husband] had left out. After confronting [Husband] about
       the incident, he became very angry toward [her]. A few days
       later, on April 27, 2019, [Husband] was at work and [Wife] found
       herself to be a “sitting duck[,”] wondering whether [Husband]
       would be angrier when he returned home. [She] called [him] to
       attempt to resolve the issue, but this led to a heated argument
       that lasted ninety (90) minutes…. [D]uring that call, [Husband]
       threatened her[,] stating that she was “pathetic and useless” with
       no way to support herself. [Wife] stated that because her MS
       symptoms are exacerbated under stress, the phone call lead [sic]
       to her left leg becoming paralyzed and she experienced severe
       chest pains that lasted six (6) hours. [She] went to West Shore
       Emergency Room the next morning[,] as she believed she was
       having a heart attack … directly due to [Husband’s] actions toward
       her.

              [Wife] also alleged incidents of abuse[,] which occurred
       between June 16, 2018 and July 5, 2018. During June of 2018,
       [Wife] had tried an experimental[,] medically[-]approved
       treatment that caused a rare reaction, including life[-]threatening
       falls in her home. While many injuries [she] sustained were
       attributed to her constant falls, she testified to an incident when
       [Husband] angrily “stomped on her thigh,” telling her to “Move.
       Hurry up!” [Husband’s] stomping on [Wife’s] thighs left bruises
       and caused pain.

____________________________________________


1 Wife was diagnosed in 2013 with secondary progressive multiple sclerosis
(hereinafter referred to as “MS”), which causes mobility issues and fatigue.
Wife’s Brief at 3.

                                           -2-
J-S34030-20


           [Wife] believed her continuous falls were partially caused by
     [Husband’s] intentionally giving her the wrong medications at the
     wrong times, causing serious side effects. [Wife] stated that she
     had “everything written down in a binder,” but “was not given
     those [medications]” by [Husband]. [She] also testified that she
     had not injected herself with any medication from June 16th until
     June 29th, but nonetheless a month’s supply was gone in two
     weeks.    This discovery led [to] her … continued fear that
     [Husband] was attempting to cause her serious bodily injury
     through misapplication of her medication.

           On June 29, 2018, the parties’ oldest son told [Husband]
     that the amount of Benadryl he was giving [Wife] could cause an
     overdose. [Husband] became angry, dismissed the son to go
     upstairs, [and] proceed[ed] to force [Wife] to take the medicine.
     At this time, [Wife] experienced a “lucid moment” and began to
     vomit up any medication she was unable to refuse and forced to
     consume by [Husband].            Following this incident, [she]
     intentionally did not take any medication until July 18, 2018, when
     she was able to visit the doctor and confirm which medication she
     should be taking.

           On July 1, 2018, [Wife] was incontinent and urinated on the
     bathroom floor due to paralysis in her legs. [She] testified that
     [Husband] used her shirt to clean the urine, and then made her
     wear it after she crawled naked back to her bed in the dining
     room[,] as [he] refused to assist or care for her. [Husband]
     rejected … [Wife’s request for] a new shirt, telling her to ask one
     of her sons who were in the basement playing video games.

           [Wife] also testified that [Husband] mentioned getting a gun
     on two occasions, stating that [she] could not put the “family
     through any more trouble” with her MS.           [Wife] was also
     prevented from using the master bathroom between 8:00 p.m.
     and 8:00 a.m.[,] when [Husband] was sleeping and had the door
     barricaded…. [Wife] was fearful of [Husband’s] having the gun,
     and fearful to come into the bedroom or [of] upsetting him[,]
     knowing he had a gun.

           Lastly, [Wife] testified to an incident on July 5, 2018, when
     [Husband] blocked [her] from going to her scheduled doctor’s
     appointment at 8:00 a.m. [Wife] was legally and physically
     capable of driving after stopping her medication on June 29, 2018.
     She testified that [Husband] told her, “[Y]ou are not going to your
     appointment…. [Y]ou are going to the nursing home today and will


                                    -3-
J-S34030-20


       never see your children again[,] and you are not in charge of you.
       I am in charge of you.” When [she] attempted to raise herself
       from her walker, [Husband] threw her back down into her walker
       so hard that [she] tore the rotator cuff in both shoulders, and her
       arms immediately went limp. Despite the tears in both shoulders,
       [Wife] tried to pull herself up, but [Husband] grabbed her thumbs
       and bent them back so hard until they touched her forearm and
       tore the tendon of her right hand. As a direct result of this serious
       bodily injury inflicted by [Husband], [Wife] was unable to lift her
       arms above her bellybutton for 2 months and could not use her
       hands to eat, open things, or play the piano anymore.
       Immediately following the incident, [Husband] prevented [Wife]
       from going to a doctor to seek help, so she called 911. However,
       [she] did not tell the police what had happened because she had
       been ”severely beaten and starved and drugged for two weeks”
       and “didn’t want to get more injuries” from [Husband].

              On July 18, 2018, thirteen days after [Husband] caused the
       tears in her rotator cuffs and thumbs, [Wife] was eventually taken
       to the hospital by her cleaning lady and friend, but explained to
       the doctors that it was her fault, as she was required to say by
       [Husband]. [Wife] testified that she was a “classic victim” at this
       point, as she lied to doctors about what had actually occurred.

Wife’s Brief at 3-7 (citations to record omitted).

       Throughout Husband’s testimony, he denied the events as purported by

Wife.2 Husband testified that:

       [He] never knew about [Wife’s] cardiac event. [He] never stated
       he would withdraw [Wife’s] medical or physical treatment[,] and
       to the opposite, spent thousands of dollars to provide for [her]
       needs.

       During the period when [Wife was] using the experimental
       medication, [Husband] recalled her becoming completely
       paralyzed[,] and his sons would call him to help them with her.
       At times, [Wife] would keep falling and [would] prevent [Husband
____________________________________________


2For instance, Husband flatly denied ever calling Wife “useless” or “pathetic,”
N.T. Hearing, 6/5/19, at 109-10, making her wear a urine-soaked shirt, id. at
123, slamming her into her wheelchair, id. at 131, stomping on her thigh, id.
at 137, or ever threatening to keep their boys from her. Id. at 143.

                                           -4-
J-S34030-20


      and] his sons from helping her. [He] went on to testify that
      sometimes he and his sons would put [her] leg in such a way that
      it would hurt her and she would scream, “[Y]ou are hurting my
      fucking leg.” Even though [Husband] … repeatedly dealt with
      cleaning up feces after [Wife] became incontinent and struggled
      with her violent behavior, [h]e never testified to wanting or
      attempting to hurt [her] in any manner.

Husband’s Brief at 13-14 (citations to record omitted). Moreover, Husband

testified that he never gave Wife medication. In fact, he stated that he did

not even know what medications she was taking. N.T. Hearing at 141-42.

      At the conclusion of the hearing, the trial court entered a final PFA order

against Husband, effective June 6, 2019, and addressed the parties, in

relevant part, as follows:

      At issue is whether [Husband] knowingly engaged in a course of
      conduct or repeatedly committed acts toward another person
      under circumstances that placed that person in reasonable fear of
      bodily injury.

      In the context of a [PFA] case, the [c]ourt’s objective is to
      determine whether the victim is in reasonable fear. The intent of
      … [Husband], be it malevolent or benevolent, is of no moment.
      [Wife] is viewed as found in this case [to be] suffering from the
      effects and treatments for secondary progressive multiple
      sclerosis.

      It is clear that [Husband] has engaged in conduct, albeit in his
      mind not abusive, but to … [Wife] it is, and it has placed her in
      fear. Is this fear rational? The [c]ourt does not judge on that
      basis, but rather [considers] is it reasonable for her? With that in
      mind, we will [grant the petition].

Id. at 155-56.

      Husband filed a notice of appeal on July 3, 2019, and was ordered by

the trial court, on July 10, 2019, to file a Pa.R.A.P. 1925(b) concise statement

of errors complained of on appeal. After Husband’s failure to comply, the trial


                                      -5-
J-S34030-20



court issued a statement, in which it determined that Husband’s claims had

been waived for failure to provide a Rule 1925(b) statement. See Statement

in Lieu of Pa.R.A.P. 1925(a) Opinion (“Statement”), 9/4/19, at 2 (citing

Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005)).

      On September 12, 2019, Husband’s counsel filed a motion to allow

Husband to submit a Rule 1925(b) statement nunc pro tunc, in which counsel

asserted that the trial court had mailed the order directing the filing of a Rule

1925(b) statement to an ancillary office, rather than counsel’s primary

address. The trial court denied counsel’s motion on October 7, 2019. On

October 17, 2019, Husband filed a motion for reconsideration, which was also

denied. On November 4, 2019, Husband filed an application for relief with

this Court, which we granted on November 19, 2019. Accordingly, he timely

filed a Rule 1925(b) statement nunc pro tunc.

      Husband now presents the following issues for our review on appeal:

      I.    Whether the trial court committed an error of law or abuse
            of discretion by finding sufficient evidence under 23
            Pa.C.S.[] § 6102(a)(5) to issue a final [PFA] order[?] More
            particularly, there was insufficient evidence to prove by a
            preponderance of evidence that:

            a. [Husband] acted knowingly;

            b. That [Husband] engaged in a course of conduct or
               repeatedly committed acts toward [Wife];

            c. That [Husband’s] actions placed [Wife] in reasonable fear
               of bodily injury;

            d. That [Husband’s]       actions    were    without   proper
               authority[.]



                                      -6-
J-S34030-20


       II.      Whether the trial court committed an error of law or abuse
                of discretion by determining that [Wife] was in reasonable
                fear of bodily injury[?]

       III.     Whether the trial court committed an error of law by failing
                to use the reasonable person test, which this court
                characterized as the “rational test,” and by instead applying
                a subjective test (i.e.[,] is it reasonable for her?) to
                determine that [Wife] was in reasonable fear of bodily
                injury[?]

Husband’s Brief at 4-5 (unnecessary capitalization omitted).

       Initially, we note our standard of review:

       “In the context of a PFA order, we review the trial court’s legal
       conclusions for an error of law or abuse of discretion.” Boykai v.
       Young, 83 A.3d 1043, 1045 (Pa. Super. 2014). This Court has
       emphasized that “[t]he purpose of the PFA Act is to protect victims
       of domestic violence from those who perpetrate such abuse, with
       the primary goal of advance prevention of physical and sexual
       abuse.” Buchhalter v. Buchhalter, 959 A.2d 1260, 1262 (Pa.
       Super. 2008). The PFA Act, 23 Pa.C.S. §§ 6101-6122, defines
       “abuse,” in relevant part, as follows:

             “Abuse.” The occurrence of one or more of the following
             acts between family or household members, sexual or
             intimate partners or persons who share biological
             parenthood:
                                      …

             (5) Knowingly engaging in a course of conduct or repeatedly
             committing acts toward another person, including following
             the person, without proper authority, under circumstances
             which place the person in reasonable fear of bodily injury.[3]
             The definition of this paragraph applies only to proceedings
             commenced under this title and is inapplicable to any
____________________________________________


3 The PFA Act does not define “bodily injury.” The Pennsylvania Crimes Code,
however, defines “bodily injury” as “impairment of physical condition or
substantial pain.” 18 Pa.C.S. § 2301. See 23 Pa.C.S. § 6102(b) (“Terms not
otherwise defined in this chapter shall have the meaning given to them in 18
Pa.C.S. (relating to crimes and offenses).”). A “reasonable belief” is defined
by the Crimes Code as “[a] belief which the actor is not reckless or negligent
in holding.” 18 Pa.C.S. § 103.

                                           -7-
J-S34030-20


          criminal prosecutions commenced under Title 18 (relating to
          crimes and offenses).

      23 Pa.C.S. § 6102(a)(5).

T.K. v. A.Z., 157 A.3d 974, 976-77 (Pa. Super. 2017). “The PFA Act does not

require actual physical harm … for a PFA [o]rder to issue, ‘reasonable fear’ is

sufficient.”   S.W. v. S.F., 196 A.3d 224, 230 (Pa. Super. 2018) (citing 23

Pa.C.S. § 6102). Moreover, we note that “[c]redibility of the witnesses and

the weight accorded their testimony is within the exclusive province of the

judge as fact finder.” Mescanti v. Mescanti, 956 A.2d 1017, 1019-20 (Pa.

Super. 2008).

      Instantly, the trial court’s issuance of a final PFA order against Husband

was based on its determination that Husband knowingly engaged in a course

of conduct or repeated acts toward Wife, which placed Wife in reasonable fear

of bodily injury. See Statement at 1; 23 Pa.C.S. § 6102(a)(5). In support of

its findings, the trial court issued the following statement:

      [T]estimony adduced at trial indicates that the parties are
      embroiled in a bitter divorce. Wife credibly testified that Husband
      had caused her pain and injury when “he stomped on [her] thigh.”
      She further testified to an incident where she, having become
      incontinent due to complications from her [MS], had urinated on
      the bathroom floor, and Husband cleaned the urine with [W]ife’s
      t-shirt and made [her] wear the soiled t-shirt. Wife attributed
      physical chest pain … [to] stress that was inflicted upon her by
      Husband.

            Husband’s testimony, in part, corroborated Wife’s
      reasonable fear of imminent bodily injury.       Specifically, he
      recounted that “sometimes [he and their sons] would put [Wife’s]
      leg a certain way that would hurt her[,] and she would scream at
      [them,] … [‘Y]ou are hurting my fucking leg. You are hurting my
      fucking leg.’” Husband further acknowledged bruises on Wife’s


                                      -8-
J-S34030-20


      legs, although he attributed them to Wife[’s] “fall[ing] hard on the
      toilet[.”]

             Whether Husband intended to hurt Wife is of no moment.
      Whether Husband experienced frustration and “burnout” as a
      caretaker[,] or whether his actions were well intentioned are not
      the issues that must be addressed. When these sad events are
      placed within the context of an acrimonious divorce, there is
      sufficient evidence to establish that a reasonable person under
      similar circumstances would have a reasonable fear of future
      abuse and injury warranting a [PFA] order.

            No person, with or without a disability, should be forced to
      wear a soiled t-shirt as a form of domestic punishment, bruised
      when being repetitively “aided” in movement, or subjected to
      recurrent physical placement that causes screaming pain. This is
      an objective, not subjective, standard. These repeated acts are
      the basis of an order [for] protection.

Supplemental    Statement     In   Lieu    of   1925(a)   Opinion   (“Supplemental

Statement”), 12/23/19, at 2-4 (footnotes omitted).

      Husband’s first two claims challenge the sufficiency of the evidence

supporting the trial court’s final PFA order.

      When a claim is presented on appeal that the evidence is not
      sufficient to support an order of protection from abuse, the
      reviewing court must “view the evidence in the light most
      favorable to the verdict winner, granting her the benefit of all
      reasonable inferences.” Fonner v. Fonner, 731 A.2d 160, 161-
      63 (Pa. Super. 1999). The reviewing court then determines
      whether the evidence was sufficient to sustain the trial court’s
      conclusions by a preponderance of the evidence.                     The
      preponderance of the evidence standard is “defined as the greater
      weight of the evidence, i.e., to tip a scale slightly is the criteria or
      requirement for preponderance of the evidence.” Raker v.
      Raker, 847 A.2d 720, 724 (Pa. Super. 2004) (citation omitted).

Mescanti, 956 A.2d at 1020.

      Husband’s claim that there was insufficient evidence to support the

finding of abuse under Section 6102(a)(5) is largely based on his assertion


                                          -9-
J-S34030-20



that he did not knowingly or intentionally abuse Wife. He relies heavily on the

following statement by the trial court in support of his contention: “It is clear

that [Husband] has engaged in conduct, albeit in his mind not abusive, but to

[Wife] it is, and it has placed her in fear.” Statement at 1 (emphasis added).

Husband misconstrues the trial court’s statement that his conduct was “albeit

in his mind not abusive[,]” as a declaration by the court that he lacked the

requisite knowledge to commit abuse against Wife. Husband’s Brief at 23.

He then reasons that if he “did not believe his conduct was abusive, then he

could not possibly know he was engaging in a course of conduct that would

place [Wife] in a reasonable fear of bodily injury.” Id. Husband’s reliance on

the trial court’s statement is misplaced.

      It is clear that Husband’s intent has no relevance in the determination

of whether Wife was reasonably in fear of bodily injury. See Raker, 847 A.2d

at 725 (“In the context of a PFA case, the court’s objective is to determine

whether the victim is in reasonable fear of imminent serious bodily injury….

[The a]ppellant’s intent is of no moment.”). Here, the trial court found that

Husband engaged in conduct, which was abusive in Wife’s mind, and that such

conduct reasonably placed her in fear of bodily injury. See Statement at 1.

It correctly opined that “[w]hether Husband intended to hurt Wife is of no

moment.” Supplemental Statement at 3.

      Husband further argues that the trial court “completely ignore[d]” the

most recent incident in April of 2018, which triggered Wife’s filing of a PFA

petition, because such events would not justify the issuance of a PFA order.

                                     - 10 -
J-S34030-20



See Husband’s Brief at 23-24. Husband avers that in order to rationalize its

decision, the trial court looked past the April 2019 incident and focused solely

on the events between June 16, 2018 and July 5, 2018, which occurred ten

months prior to the filing of Wife’s petition. Id. at 26.4 To the contrary, we

discern that the trial court properly considered the totality of circumstances in

determining whether a final PFA order was justified. See Mescanti, 956 A.2d

at 1024 (where this Court “[c]onsidered as a whole[,]” the “totality of [the

w]ife’s testimony” regarding the husband’s course of conduct, not just a single

incident, in determining that the wife had established “abuse” under Section

6102(a)(5)).

       To the extent that Husband avers the June and July of 2018 incidents

were too remote in time to be considered by the court, we deem this argument

to be belied by case law. In Miller ex rel. Walker v. Walker, 665 A.2d 1252,

1259 (Pa. Super. 1995), this Court held that it was not an abuse of discretion

____________________________________________


4 Regarding the June and July of 2018 incidents, Husband implores this Court
to “[r]emember … that the [t]rial [c]ourt opined that [Husband] did not believe
his conduct was abusive.” Husband’s Brief at 26. Husband insists “there is
no possible way the [t]rial [c]ourt could determine [he] purposefully stepped
on [Wife’s] leg to cause her pain and injury. To believe so would completely
contradict the [t]rial [c]ourt’s own statements and opinion.” Id. at 26-27.
Again, we note that whether Husband perceived his actions as abusive is of
no moment. See Bucchalter, 959 A.2d at 1263 (noting that in the context
of a PFA case, the focus is on whether the victim is in reasonable fear of
imminent serious bodily injury and that “[t]he intent of the alleged abuser is
of no moment”). Moreover, the trial court found Wife’s testimony credible.
See Smith v. Shaffer, 515 A.2d 527, 528 (Pa. 1986) (determination of
credibility is solely for the trier of fact).



                                          - 11 -
J-S34030-20



for the trial court to consider evidence of abuse that occurred six years earlier.

We reasoned that:

      In light of the protective purposes of the [PFA Act], it was within
      the trial court’s discretion to hear any relevant evidence that
      would assist it in its obligation to assess the appellee’s entitlement
      to and need for a protection from abuse order. If the trial court
      found the testimony to involve events too distant in time to
      possess great relevance to the case, it could certainly have
      assigned less weight to the testimony. However, it was not an
      abuse of discretion for the trial court to hear the evidence. Past
      abusive conduct on the appellant’s part was a crucial inquiry
      necessary for entry of a proper order.

Id. at 1259. See also Raker, 847 A.2d at 725 (concluding that the trial court

did not abuse its discretion by considering testimony of previous incidents that

were not even included in the plaintiff’s PFA petition).

      Moreover, we reject Husband’s argument that the evidence of abuse

presented by Wife is limited to three particular incidents, which took place in

June and July of 2018, (e.g., Husband stomped on Wife’s thigh, Husband

forced Wife to wear a urine-soaked shirt, and Husband moved Wife’s leg in a

certain way that hurt her and caused her to scream), and that these three

incidents do not amount to a “course of conduct[,]” as required to establish

abuse under the PFA Act. See Husband’s Brief at 29. To the contrary, the

record reflects ample testimony from Wife to support the trial court’s finding

of an abusive course of conduct. For instance, Wife claimed that Husband was

very angry any time he had to help her and that he was very rough with her.

N.T. Hearing at 148. She also testified regarding extensive bruising and other

injuries, which although Husband did not inflict upon her, he allowed to occur


                                     - 12 -
J-S34030-20



under his care, including a deep laceration on the back of her right thigh that

was left untreated and became infected. Id. at 29-30, 47-48. Wife further

claimed that she had been “severely beaten and starved and drugged[,]” id.

at 15, and that Husband attempted to overdose her medication. Id. at 66.

Wife’s PFA petition also indicates that, in addition to the June and July of 2018

incidents, she “has suffered extensive physical neglect and abuse from

[Husband] on many other occasions.” PFA Petition at 2 ¶ 9.5

       Next, Husband claims that there is no evidence in the record to support

the trial court’s finding that Wife was in reasonable fear of bodily injury. He

asserts that there is no history of abuse on his part and that he never caused,

or even threatened to cause, Wife bodily harm. Husband’s Brief at 34, 36.

Husband erroneously focuses on the most recent “dirty dishes” incident and

ignores all of his past conduct toward Wife. Id. at 43-44. He admits that he

“had become angry with [Wife] for complaining about the upkeep in the

kitchen[,]” but states that he did not physically harm or threaten to harm her.

Id. Additionally, he attempts to argue that the June and July of 2018 incidents

have no connection to his most recent conduct and that the trial court erred

in relying on the prior events to infer that Wife possessed a fear of bodily

injury. Id. at 34-35. Husband concludes that “there is no possible way an

____________________________________________


5 Wife’s petition references physical, verbal, mental, and financial abuse by
Husband. Id. It also explains that Husband’s threats caused her “extreme
emotional and physical distress[,] which … greatly impact[ed] her [MS]
condition.” Id.


                                          - 13 -
J-S34030-20



individual in like circumstances could be placed in reasonable fear of bodily

injury.” Id. at 43.

       In contravention to Husband’s claims, there is ample evidence to

support the trial court’s finding that Wife was in reasonable fear of bodily

injury. Regarding the most recent incident, Wife testified that after Husband

became angry with her on the morning of April 27, 2019, she locked herself

in her room and did not leave until her son told her that Husband had left, and

that she was relieved that he was gone. N.T. Hearing at 8. Wife worried that

Husband’s anger would escalate, though, and that he would be angrier when

he returned home. Id. She described herself as a “sitting duck.” Id. Thus,

she called him and asked him to talk things out with her “so that there wasn’t

any more stress in the home.” Id. at 8-9. During the phone call, Husband

yelled at Wife, “threatened” her, and caused her to become so upset that she

experienced “really bad chest pains.” Id. at 9.6

____________________________________________


6 A person can be placed in reasonable fear of bodily injury based on a
telephone call, particularly when coupled with the alleged abuser’s past history
of violence. See Burke ex rel. Burke v. Bauman, 814 A.2d 206, 209 (Pa.
Super. 2002). We have also determined that protection under the PFA Act
does not require physical violence. See Fonner, 731 A.2d at 163 (concluding
that the evidence constituted “reasonable fear of imminent serious bodily
injury” where the appellant was loud, angry, and badgering the appellee, but
the only physical contact to occur was when the appellant touched the
appellee’s arm). To the extent that Husband attacks Wife’s allegations of
abuse on the grounds that she failed to notify medical personnel or to present
supporting medical evidence, we have repeatedly held that “neither the PFA
Act nor the body of case law interpreting it requires that there be medical
evidence or that the [w]ife seek medical treatment for an injury in order for



                                          - 14 -
J-S34030-20



         The trial court also took into consideration Husband’s past conduct, e.g.,

his stomping on Wife’s leg, throwing Wife into her walker, misusing Wife’s

medications and withholding basic needs from her, and mentioning of a gun.

It is well-established that the entire course of conduct by the alleged abuser

may be considered when determining whether the victim was in reasonable

fear of bodily injury. See T.K., 157 A.3d at 978 (upholding a PFA order under

Section 6102(a)(5) where the appellee “clearly testified to her deep concern

for her safety, opining that [the a]ppellant’s behavior would eventually

escalate from repetitive stalking to seeking to cause her bodily harm”);

Raker, 847 A.2d at 726 (explaining that in light of the protective purposes of

the PFA Act, it is not an abuse of discretion for the court to inquire into the

history of the parties in order to determine the reasonableness of the

petitioner’s fear). Thus, we discern no error or abuse of discretion by the trial

court.

         Throughout his brief, Husband fails to recognize that the trial court

believed Wife’s testimony regarding his abusive conduct and her fear of him.

We defer to the credibility determinations of the trial court as to witnesses

who appeared before it. See Fonner, 731 A.2d at 160. Thus, we deem Wife’s

testimony regarding her fear of Husband, in conjunction with her testimony

about Husband’s actions in April of 2019, as well as his prior actions, sufficient
____________________________________________


her testimony to be found credible.” Karch v. Karch, 885 A.2d 535, 537 (Pa.
Super. 2005).



                                          - 15 -
J-S34030-20



to support the trial court’s finding that she was in reasonable fear of bodily

injury. See Raker, 847 A.2d at 746 (citing Williamson v. Williamson, 586

A.2d 967, 972 (Pa. Super. 1991) (providing that the “finder of fact is entitled

to weigh evidence and assess credibility” and to “believe all, part or none of

the evidence presented”)). Viewing the evidence in the light most favorable

to Wife, we conclude that the record amply supports the trial court’s finding

of abuse, pursuant to Section 6102(a)(5). Based on the foregoing, we discern

no error of law or abuse of discretion in the trial court’s issuance of a final PFA

order.

       Finally, Husband claims that the trial court erred by applying a

subjective test, rather than a reasonable person test, in determining whether

Wife was in reasonable fear of bodily injury.       Husband’s Brief at 45.7     He

asserts that the trial court mistakenly considered whether “this particular

[p]laintiff was in reasonable fear, regardless of whether that fear made

sense[] or was ‘rational[,]’” rather than applying an objective test. Id. at 46-

47. Husband is not entitled to any relief on this claim.



____________________________________________


7Husband relies solely on the following statement by the trial court in support
of his argument:

       It is clear that [Husband] has engaged in conduct, albeit in his
       mind not abusive, but to [Wife] it is, and it has placed her in fear.
       Is this fear rational? The [c]ourt does not judge on that basis, but
       rather [considers] is it reasonable for her? With that in mind, we
       will grant the petition.

Statement at 1-2.

                                          - 16 -
J-S34030-20



      It is well-settled that, “[i]n the context of a PFA case, the court’s

objective is to determine whether the victim is in reasonable fear of … bodily

injury….” Buchhalter, 959 A.2d at 1263 (quoting Raker, 847 A.2d at 725).

See also Fonner, 731 A.2d at 163 (noting that “the victim’s fear of serious

bodily injury must simply be reasonable”).     Instantly, the trial court found

“sufficient evidence to establish that a reasonable person under similar

circumstances would have a reasonable fear of future abuse and injury

warranting a [PFA o]rder.” Supplemental Statement at 3-4. The court further

opined: “No person, with or without a disability, should be forced to wear a

soiled t-shirt as a form of domestic punishment, bruised when being

repetitively “aided” in movement, or subjected to recurrent physical

placement that causes screaming pain. This is an objective, not subjective

standard.” Id. at 4. Based on the foregoing, we conclude that the trial court

applied the appropriate standard in finding that Wife’s fear was reasonable,

and we discern no abuse of discretion.

      Accordingly, we affirm the trial court’s order entered on June 10, 2019,

granting a final PFA order in favor of Wife.

      Order affirmed.




                                     - 17 -
J-S34030-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/30/2020




                          - 18 -